Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed in the after final on 07/21/21 (entered), Claims 1-11 & 13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly an otoscope device configured to be manipulated and used by a layperson comprising: a portion configured to be introduced in an ear canal of a patient's outer ear; an electronic imaging unit configured for capturing at least one image of the patient's outer ear; and electronic and/or optic means comprising a logic unit or a processing unit, the electronic and/or optic means configured for determining spatially resolved spectral information by evaluating a ratio of reflected radiation in the spectrum below 480nm to the reflected radiation in the spectrum above 480nm, with respect to an intensity of emitted radiation, and configured for identifying and/or locating an eardrum shown in the at least one image and locating and identifying objects within the ear canal depending on the ratio.

Ruppersberg et al. discloses an ear inspection device configured to be introduced into an ear canal of a patient for determining an ear condition such as temperature at the patient’s eardrum, wherein the device has an infrared sensor unit configured for detecting infrared radiation from the ear, and an optical electronic imaging unit configured for capturing images based on radiation in the visible range from subject's ear, but Ruppersberg et al. fails to disclose electronic and/or optic means configured for evaluating a ratio of reflected radiation in the spectrum below 480nm to reflected radiation in the spectrum above 480nm, with respect to an intensity of emitted radiation. Furthermore, no art was found which could have been used to reasonably modify Ruppersberg et al. with the claimed features without destroying the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax 

/JESSICA WEISS/Primary Examiner, Art Unit 3775